IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39339

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 734
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 27, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID JOHN HUGHES,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and unified life sentence, with a minimum period of
       confinement of twenty-five years, for lewd conduct with a minor under the age of
       sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       David John Hughes pled guilty to lewd conduct with a minor under the age of sixteen
years. I.C. § 18-1508. The district court sentenced Hughes to a unified life term, with a
minimum period of confinement of twenty-five years. Hughes appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing



                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hughes’ judgment of conviction and sentence are affirmed.




                                                   2